OPINION — AG — ** ANNEXATION ELECTION — FELON — VOTING ** AS TO A SCHOOL DISTRICT ANNEXATION ELECTION, THE STATE BOARD OF EDUCATION DOES 'HAVE' AUTHORITY TO (1) INQUIRE INTO THE QUALIFICATION OF A VOTER NOTWITHSTANDING AN OATH OF ELIGIBILITY BY SUCH VOTER, AND (2) REJECT THE BALLOTS CAST BY A VOTER WHO WAS ONLY TWENTY YEARS OF AGE AND BY A VOTER WHO HAD BEEN CONVICTED OF A FELONY (ALTHOUGH ON SUSPENDED SENTENCE), BUT DOES NOT HAVE AUTHORITY TO " PERMIT A CHALLENGED VOTER TO WITHDRAW HIS BALLOT AFTER THE ELECTION HAS BEEN HELD AND THE RESULTS ANNOUNCED. (VOTERS, ELECTION, QUALIFICATIONS) CITE: 70 O.S. 1-15 [70-1-15], 70 O.S. 3-1 [70-3-1] (J. H. JOHNSON)